Citation Nr: 0311684	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma to teeth other than number 8 and 9.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
claimed as residuals of an injury to the tailbone with 
bilateral leg disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right hip pain that 
radiated to the right leg.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.T, J.T, and J.L


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

REMAND

The veteran served on active duty from June 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included examinations 
and medical opinions.  As a result of the development, the 
Board has received additional medical evidence.  Also in 
August 2002, the Board informed the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A, 5107 (West 2002).  However, the United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or his 
representation and the Board to issue written notification 
pertaining to requirements of the VCAA.  .  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002).

2.  The RO is requested to readjudicate 
the issues on appeal, to include 
consideration of all additional evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




